******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     FLORES v. COMMISSIONER OF CORRECTION—DISSENT

   PRESCOTT, J., dissenting. I respectfully dissent as
to the majority’s dismissal of this appeal because I con-
clude that the issue raised in the petition for certifica-
tion to appeal regarding whether the failure of trial
counsel to move for a mistrial constituted ineffective
assistance of counsel is debatable among jurists of rea-
son. Nevertheless, I agree with the majority that the
petitioner, Luis Flores, ultimately cannot prevail on his
ineffective assistance of counsel claim for the reasons
stated by the majority in analyzing whether the habeas
court abused its discretion in denying certification to
appeal. Therefore, I would affirm the judgment of the
habeas court.